PER CURIAM.
The appellant challenges the order of revocation of probation, the judgment, and the sentences entered and imposed after the trial court found that the appellant had committed various violations of probation. We affirm the order, judgment and sentences, except as to an error which appears on page 6 of the appellant’s written sentence.
In imposing sentence, the trial court orally announced that the appellant’s sentences in the present case would run concurrently with state prison sentences the appellant was already serving. As the ap-pellee concedes, the written sentence incorrectly indicates that the state prison sentences the appellant was already serving had been imposed in Manatee County. We therefore strike the reference to Manatee County from page 6 of the appellant’s written sentence, so that the pertinent remaining language appearing there will indicate that the appellant’s sentences in the present case will run concurrently with one another, and that the sentences in the present case will also run concurrently with the state prison sentences the appellant was already serving when the judgment and sentences were entered and imposed in the present case.
Accordingly, the order of revocation of probation, the judgment, and the sentences are affirmed, but the reference to Manatee County is stricken from the written sentence.
WOLF, C.J., ALLEN and BENTON, JJ., concur.